


110 HR 1800 IH: To authorize and request the President to award the Medal

U.S. House of Representatives
2007-03-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1800
		IN THE HOUSE OF REPRESENTATIVES
		
			March 29, 2007
			Mr. Hobson introduced
			 the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To authorize and request the President to award the Medal
		  of Honor posthumously to Private Philip G. Shadrach of Company K, 2nd Ohio
		  Volunteer Infantry Regiment for his acts of valor as one of Andrews Raiders
		  during the Civil War on April 12, 1862.
	
	
		1.Authorization and request for
			 award of Medal of Honor to Private Philip G. Shadrach for acts of valor as one
			 of Andrews Raiders during the Civil War
			(a)AuthorizationThe President is authorized and requested
			 to award the Medal of Honor under section 3741 of title 10, United States Code,
			 posthumously to Private Philip G. Shadrach of Company K, 2nd Ohio Volunteer
			 Infantry Regiment for his acts of valor as one of Andrews Raiders during the
			 Civil War on April 12, 1862.
			(b)Waiver of time
			 limitationsThe award of the
			 Medal of Honor under subsection (a) shall be made without regard to section
			 3744 of title 10, United States Code, or any other time limitation with respect
			 to the awarding of certain medals to persons who served in the Armed
			 Forces.
			
